Case 4:15-cv-00054-AWA-RJK Document 215 Filed 05/01/19 Page 1 of 2 PageID# 3464



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division

 GAVIN GRIMM,

      Plaintiff,

 v.                                                Case No. 4:15-cv-54

 GLOUCESTER COUNTY SCHOOL
 BOARD,

      Defendant.

                                 REQUEST FOR HEARING


          Defendant Gloucester County School Board (“School Board”), by counsel, pursuant to

 Local Rule 7(E) of the Federal Rules of Civil Procedure and the local practice of this Court,

 hereby requests that oral argument on its previously filed Motion for Summary Judgment (ECF

 Doc. 191), it’s Motion To Strike And Exclude Exhibits (ECF Doc. 213) and on the plaintiff’s

 Motion for Summary Judgment (ECF Doc. 184) be set for hearing.

                                                      GLOUCESTER COUNTY SCHOOL
                                                      BOARD

                                                      By Counsel



  /s/
 David P. Corrigan (VSB No. 26341)
 Jeremy D. Capps (VSB No. 43909)
 Counsel for Gloucester County School Board
 Harman, Claytor, Corrigan & Wellman
 P.O. Box 70280
 Richmond, Virginia 23255
 804-747-5200 - Phone
 804-747-6085 - Fax
 dcorrigan@hccw.com
 jcapps@hccw.com



                                               1
Case 4:15-cv-00054-AWA-RJK Document 215 Filed 05/01/19 Page 2 of 2 PageID# 3465




                                       CERTIFICATE


        I hereby certify that on the 1st day of May, 2019, I electronically filed the foregoing with

 the Clerk of the Court using the CM/ECF system, which will automatically send a Notice of

 Electronic Filing to all counsel of record.



                                               /s/
                                               David P. Corrigan (VSB No. 26341)
                                               Jeremy D. Capps (VSB No. 43909)
                                                Counsel for Gloucester County School Board
                                               Harman, Claytor, Corrigan & Wellman
                                               P.O. Box 70280
                                               Richmond, Virginia 23255
                                               804-747-5200 - Phone
                                               804-747-6085 - Fax
                                               dcorrigan@hccw.com
                                               jcapps@hccw.com




                                                 2
